The judge’s certificate to the bill of exceptions was as follows : “ I do hereby that the foregoing eleven pages of the bill of exceptions are true ; that the exhibits A, B, C and D hereto attached and identified, contain all the evidence introduced on the trial of said case, and material to a clear understanding of the errors complained of, and that the grounds taken on the motion fora new trial are true, together with the rulings and decisions of the court in said case, and the clerk,” etc.:Held, that such certificate was fatally defective, and the case must be dismissed; nor can the failure to insert the word “ certify ” in the certificate be cured under the act of 1881. There is nothing to indicate that the judge intended to say “ I do certify that,” etc., rather than “ I do deny that,” etc.